Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 22, 2015

                                      No. 04-15-00340-CV

                       Hari Prasad KALAKONDA and Latha Kalakonda,
                                       Appellants

                                                v.

                                ASPRI INVESTMENTS, LLC,
                                         Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-CI-01910
                          Honorable Karen H. Pozza, Judge Presiding


                                         ORDER
       Appellants Hari Prasad Kalakonda and Latha Kaladonda seek to appeal the trial court’s
April 13, 2015, order denying their motion to dissolve a temporary injunction. See TEX. CIV.
PRAC. & REM. CODE ANN. § 51.014(a)(4) (authorizing interlocutory appeal from order overruling
motion to dissolve temporary injunction). The appeal is accelerated. See TEX. R. APP. P. 28.1(a).

         When an appeal is accelerated, the notice of appeal is due within twenty days after the
appealable order is signed. TEX. R. APP. P. 26.1(b), 28.1(b). The filing of a request for findings
of fact or a motion for new trial does not extend the time to perfect an accelerated appeal. TEX.
R. APP. P. 28.1(b); In re K.A.F., 160 S.W.3d 923, 925-927 (Tex. 2005). The court may grant an
extension of time to file the notice of appeal if the notice and a motion for extension of time are
filed within fifteen days of the deadline for filing the notice of appeal. TEX. R. APP. P. 26.3,
28.1(b). A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 615 (1997) (construing the predecessor to Rule 26). However, once
the fifteen day period for granting a motion for extension of time under Rule 26.3 has passed, a
party can no longer invoke the appellate court’s jurisdiction. Id.

       The Kalakondas’ notice of appeal from the April 13 order denying the motion to dissolve
the temporary injunction was due May 4, 2015, or the notice and a motion for extension of time
were due fifteen days later on May 19, 2015. This court construed the Kalakondas’ letter dated
May 20, 2015, and filed May 21, 2015, to be a bona fide attempt to invoke the jurisdiction of this
court. However, the letter was filed after the fifteen day period for granting a motion for
extension of time under Rule 26.3 has passed.

       A timely notice of appeal is required to invoke this court’s jurisdiction. See Sweed v.
Nye, 323 S.W.3d 873 (Tex. 2010). It does not appear from the record that the Kalakondas timely
appealed the trial court’s April 13, 2015 order.

       We therefore order a response due by July 7, 2015, showing cause why this appeal
should not be dismissed for lack of jurisdiction. If appellants fail to satisfactorily respond within
the time provided, the appeal will be dismissed. See Tex. R. App. P. 42.3(a), (c).

       All deadlines in this matter are suspended until further order of the court.




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of June, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court